      Case 9:21-cv-00028-DLC-KLD Document 6 Filed 03/25/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


MARINELLA STECCONE,                               CV 21-28-M-DLC-KLD
individually and on behalf of all others
similarly situated,
                                                  ORDER
                    Plaintiff,

vs.

ABC COLLECTORS, INC. and JOHN
DOES 1-25,

                    Defendants.

      Plaintiff moves for the admission of Raphael Deutsch to practice before this

Court in this case with David K. W. Wilson, Jr. to act as local counsel. Mr.

Deutsch’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Raphael Deutsch pro hac vice is GRANTED on the condition that Mr. Deutsch

shall do his own work. This means that Mr. Deutsch must do his own writing, sign

his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Mr. Deutsch may move for the

admission pro hac vice of one (1) associate of his firm. Such associate, if duly
      Case 9:21-cv-00028-DLC-KLD Document 6 Filed 03/25/21 Page 2 of 2



admitted, shall be authorized to participate in this case on the same terms and

conditions as Mr. Deutsch.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Deutsch, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 25th day of March, 2021.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
